     Case 3:18-cv-02121-JLS-MSB Document 15 Filed 05/21/21 PageID.117 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    GRACE EUNAE PARK; et al.,                          Case No.: 18-CV-2121 JLS (MSB)
12                                     Plaintiffs,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION FOR VOLUNTARY
                                                         DISMISSAL
14    TOKYO ELECTRIC POWER
      COMPANY, INC.; et al.,
15                                                       (ECF No. 14)
                                     Defendants.
16
17
18         Presently before the Court is the Parties’ Joint Motion for Voluntary Dismissal (ECF
19   No. 14). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated by
20   the Parties, the Court DISMISSES WITHOUT PREJUDICE, with each Party to bear
21   their own costs and attorney’s fees. The Clerk of Court shall close the file.
22         IT IS SO ORDERED.
23   Dated: May 21, 2021
24
25
26
27
28

                                                     1
                                                                               18-CV-2121 JLS (MSB)
